United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
UNDERSEA WARFARE CENTER,
Keyport, WA, Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-842
Issued: July 29, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On March 5, 2014 appellant, through his attorney, filed a timely appeal from a
December 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Board docketed the appeal as No. 14-842.
The Board has considered the matter and finds that OWCP’s December 18, 2013 decision
must be set aside. On appeal appellant’s attorney contends that he did not receive a copy of the
December 18, 2013 decision. On October 21, 2013 OWCP received an October 17, 2013 signed
statement from appellant designating John Eiler Goodwin, Esquire, to represent him in
proceedings before OWCP. In a November 19, 2013 letter, Mr. Goodwin asked OWCP to send
him a copy of appellant’s case file. By letter dated November 20, 2013, OWCP forwarded a
copy of the case file to Mr. Goodwin. In a December 18, 2013 decision, it granted appellant a
schedule award for three percent binaural hearing loss. A copy of that decision was not sent to
appellant’s authorized representative.

OWCP regulations and Board case law require OWCP to send a copy of its decision to
the authorized representative.1 The Board has held that a decision under the Federal Employees’
Compensation Act2 is not properly issued unless both appellant and the authorized representative
have been sent copies of the decision.3 As the December 18, 2013 OWCP decision was not sent
to appellant’s representative, the Board concludes that the decision was not properly issued. The
Board will set aside the decision and remand the case for an appropriate and properly issued
merit decision on the relevant issues. Accordingly,
IT IS HEREBY ORDERED THAT the December 18, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 29, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

20 C.F.R. § 10.127 provides, a copy of the decision shall be mailed to the employee’s last known address. If the
employee has a designated representative before OWCP, a copy of the decision will also be mailed to the
representative. See also M.R., Docket No. 11-632 (issued September 28, 2011). In George R. Bryant, Docket No.
03-2241 (issued April 19, 2005), the Board found that OWCP did not properly issue its June 18, 2003 decision when
it did not send a copy of that decision to the authorized representative. In James Consentino, Docket No. 04-1774
(issued October 21, 2004), the Board found that OWCP improperly issued a decision terminating compensation
because it did not mail the decision to appellant’s representative and declared the termination decision null and void.
2

5 U.S.C. § 8101 et seq.

3

See R.J., Docket No. 12-174 (issued June 25, 2012); Travis L. Chambers, 55 ECAB 138 (2003).

2

